Exhibit 99.1 State of Title Certificate Prepared by the Department of Environment and National Resources (DENR) Mines and Geoscience Department of Environmental and Natural Resources (DENR)Mimes and Geosciences 2/F J. Fernandez Bldg. MGB Comp., North America Diliman, Quezon City Philippines STATE OF TITLE CERTIFICATE LAND TITLE ACT YOUR FILE NUMBER LINGAS OFFICE OF THE REGISTER OF LAND TITLE FOR THE PROVINCE OF: BUTUAN CITY, PHILIPPINES CERTIFICATE NUMBER:STBC1019947 TITLE NO. BA178031 ENTERED IN ACCORDANCE WITH SECTION OF , PURSUANT TO A PATENT ISSUED BY THE GOVERNOR. THIS IS TO CERTIFY THAT AT 0.5:37 ON 20 OCTOBER, 2 APPLICATION FOR REGISTRATION RECEIVED ON: 23 SEPTEMBER, 2010 ENTERED ON:30 SEPTEMBER, 2010 REGISTERED OWNER IN FEE SIMPLE: LINGAS RESOURCES INC. PROSPRIDAD GOLD MINE LATITUDE8º 34’ 48” NORTH LONGTITUDE 125º 53’ 47” EAST AS OWNERS ASSIGNMENT TRANSFER HERNANDEZ VENTURES INC. TRANSFER NO. 129-769 TAXATION AUTHORITY: CITY OF BUTUAN, PHILIPPINES DESCRIPTION OF LAND PARCEL INDENTIFIER:060-624 541 7 UNIT CLAIM BLOCK, 94.5 HECTARES TOGETHER WITH AN INTEREST IN THE COMMON PROPERTY IN PROPORTION TO THE CLAIM ENTITLEMENT OF THE LOT LEGAL NOTATIONS: THIS TITLE MAY BE AFFECTED BY A PERMIT UNDER THE LOCAL GOVERNMENT ACT. CHARGES, LIENS AND INTEREST:NONE DUPLICATE INDEFEASIBLE TITLE:NONE OUTSTANDING TRANSFERS:NONE PENDING APPLICATION:NONE -1-
